Citation Nr: 0212938	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-24 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable rating for a deviated 
nasal septum.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDING OF FACT

The veteran has a history of past nasal obstruction due to 
his service-connected deviated nasal septum, but there is no 
evidence of marked interference with breathing space, or 
evidence that both nasal passages are 50 percent obstructed 
or that one passage is completely obstructed.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a deviated 
nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.31, 4.96, Diagnostic Code 6502 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
September 2000 statement of the case and the October 2001 
rating decision.  He was specifically informed of VA's duties 
under the VCAA in a letter dated in May 2000.  He was told in 
that letter that he needed to report for an examination 
scheduled by VA.  Therefore, the Board concludes that VA has 
no outstanding duty to inform him that any additional 
information or evidence is needed.  

The veteran's treatment records have been obtained.  The 
veteran has been informed of all pertinent laws and 
regulations through the statement of the case and the Board 
notes that the veteran has been provided notice and 
assistance as required in the VCAA.  No further assistance in 
this regard appears to be warranted.  Consequently, the Board 
finds that additional development of this matter, including 
development for a medical opinion, is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2001).  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

II.  Evaluation

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran has indicated that he believes his deviated nasal 
septum warrants more than a 0 percent rating.  He reported he 
has had several surgeries to correct obstruction, and thus he 
feels at least a 10 percent rating is warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under pertinent regulations, traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 
6502 (2001).  Where the schedule does not provide for a 
noncompensable rating, a zero percent rating is assigned when 
the requirements of a 10 percent rating are not met.  
38 C.F.R. § 4.31 (2001).  

The veteran injured his nasal septum in an accident in 
service.  Private medical records show septoplasty and 
resection of the turbinates in April 1993.  Lay statements 
indicate, generally, that the veteran had trouble with his 
nasal septum since the accident in service.  Accordingly, 
service connection was granted for deviated nasal septum in a 
June 2000 rating decision.  

The RO assigned a noncompensable evaluation based on a VA 
medical examination report of June 2000 as well as the other 
evidence, and confirmed this rating following a review of the 
additional treatment records.  In the June 2000 report, the 
VA examiner recorded the veteran's history of two 
septoplasties and partial turbinectomies for hypertrophied 
turbinates, in addition to complaints of post nasal drainage 
and relief with ocean mist spray.  The examiner's assessment 
was vasomotor rhinitis and hypertrophy of the inferior 
turbinate.  The examiner observed the nasal septum to be 
straight and midline.  There were no puffs or polyps in the 
nose, but the right inferior turbinate was slightly boggy and 
partly missing in mid-portion of the right inferior 
turbinate.  Both nasal membranes had mucoid discharge but no 
polyps or pus.  There was no dyspnea.  

VA outpatient treatment records dated in 2000 through 2001 
show no relevant complaints or findings.  

It thus appears that the veteran's service-connected deviated 
nasal septum is not characterized by either marked 
interference with breathing space, 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side. According, the Board can only conclude that the 
preponderance of the evidence is against an initial 
compensable evaluation for his deviated nasal septum since 
the initial grant of service connection under applicable 
rating criteria.  Given this conclusion, the doctrine of 
reasonable doubt need not be considered. See Gilbert, 1 Vet. 
App. at 55-56.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the newly 
assigned evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
finds that the current manifestations of the deviated nasal 
septum are contemplated by the currently assigned 
noncompensable rating.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for deviated nasal septum 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

